 392DECISIONSOF NATIONALLABOR RELATIONS BOARDMarble Masons, Terrazzo Workers and Tile LayersSubordinate Union No. 3 of KansasCity,Bricklay-ers,Masons and Plasterers International Union ofAmerica,AFL-CIOandWinn-Senter ConstructionCompany and United Brotherhood of Carpentersand Joiners of America,District Council of KansasCityand Vicinity,AFL-CIO. Case 17-CD-I 54November 30, 1971DECISION AND ORDER QUASHINGNOTICE OF HEARINGBY CHAIRMAN MILLER AND MEMBERSFANNING AND KENNEDY,This is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, followingcharges filed by Winn-Senter Construction Company,herein calledWinn-Senter, on October 19, 1971,alleging that Marble Masons, Terrazzo Workers andTile Layers Subordinate Union No. 3 of Kansas City,Bricklayers,Masons and Plasterers InternationalUnion of America, AFL-CIO, herein called Masons,had violated Section 8(b)(4)(D) of the Act byengaging in certain proscribed activity with the objectof forcing or requiring Winn-Senter to assign certainwork to Masons rather than to employees representedby United Brotherhood of Carpenters and Joiners ofAmerica,DistrictCouncil of Kansas City andVicinity, AFL-CIO, herein called Carpenters.Pursuant to notice, a hearing was held beforeHearing Officer Frederick C. Herzog on November 9,1971, in Kansas City, Missouri. All parties appearedat the hearing and were afforded full opportunity tobe heard, to examine and cross-examine witnesses,and to adduce evidence bearing on the issues. Nobriefs were filed.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the rulings of the HearingOfficer made at the hearing and finds that they arefree from prejudicial error. The rulings are herebyaffirmed. The Board has considered the entire recordin this case and hereby makes the following findings:1.THE BUSINESS OF THE EMPLOYERWinn-Senter, a Missouri corporation whose princi-pal office is in Kansas City, Missouri, is'a generalcontractor engaged in the building and constructionindustry. In the course and conduct of its business itannually performs services valued in excess of $50,000outside the State of Missouri. Accordingly, we find, asthe parties have stipulated, that the Employer is194 NLRB No. 74engaged in commerce within the meaning of Section2(6) and(7) of the Actand it will effectuate thepolicies ofthe Act toassert jurisdiction herein.II.THE LABOR ORGANIZATIONSThe parties stipulated, and we find, that Masonsand Carpenters are labor organizations within themeaning of Section 2(5) of the Act.III.THE DISPUTEA.TheWork in DisputeThe work in dispute consists of the installation ofpolyester countertops on wood frames at the AlamedaPlaza Hotel construction site in Kansas City, Mis-souri.B.Background and Factsof theDisputeWinn-Senter is the general contractor on a job nowin progress at the Alameda Hotel construction site inKansasCity,Missouri. It began work on the project inFebruary 1969.Performance of the disputed workherein commenced in early summer1971. At that timeWinn-Senter assigned the work in question to its ownemployees who are carpenters representedby Carpen-ters with whom Winn-Senter has a contractby virtueof its membership in the Builders'Association ofKansasCity,Missouri.Winn-Senter has, no contractwith the Masons.Accordingto James M.Senter,an official of Winn-Senter,on or about September13,1971,BoydCampbell,the Masons business manager,telephonedSenter and claimed the disputed work.Three dayslater,Campbell phoned Senter again and told himthat he "would of necessity have to take the thing tothe Joint Board."On September16, 1971,Senterreceived a letter from the National Joint Board for theSettlement of Jurisdictional Disputes,herein calledthe Joint Board,requesting information pertaining tothe dispute.In response, Senter sent a telegram to theJoint Board stating in his words, "It is my understand-ing that we are not committed to the National JointBoard with either of these crafts and, therefore, wouldnot necessarilyabide bya decision that was made inthis dispute."On October 8, 1971, the Joint Boardawarded the disputed work to the Masons. Neitherthe Employer,the Builders Association of KansasCity,Missouri,nor the Carpenters participated in theJoint Board proceeding.Senter testified that on October 19, 1971,a picketwas placed upon the Alameda Plaza Hotel project.The partiesstipulated that the bannerworn by thepicket "was placedthere byMarble Masons Local 3and it did say that `Winn-SenterConstructionCompany isrefusingto abide bythe National Joint MARBLE MASONS SUBORDINATE UNION NO. 3393Board decision'and the name of the union was there,and then a final thing, `We have no dispute with anyother employer on this job.' " Senter stated that thepicket remained on the project until a Federal districtcourt granted a temporary injunction.Campbell admitted that beginning on or aboutSeptember 9, 1971,and continuing to the date of thehearing, by various means including picketing for aperiod of 8 working days, he, on behalf of the Masons,did attempt to cause Winn-Senter to assign or reassignthe disputed work from the employees represented bytheCarpenters to employees represented by theMasons.The contract between the Builders' Association ofKansas City, Missouri,and the Carpenters,to whichWinn-Senter is a party, contains a provision bindingthe parties to the Joint Board.Thiscontract, whichwas originally entered intoon April 1,1966, expireson March 31,1973. Itwas last revised on December 1,1969,atwhich time the wage provisions wereamended and apparently the term of the agreementwas extended.James Hutton,the labor relations representative ofthe Builders'Association of KansasCity,Missouri,testified that at the time of the December 1, 1969,revision,therewas no attempt to modify anyprovisions in the agreement other than the wage andterm clauses,although he conceded that there wasnothing to preclude the parties from deleting the JointBoard provision.C.Contentionsof thePartiesWinn-Senter and the Carpenters contend that theyceased to be bound by the decisions of the Joint Boardwhen that entity expired on September 30, 1969, andthat, since they allege they did not agree to theprovisions of the new Joint Board established byagreement in 1970, there did not exist any method forthe voluntary settlement of the instant jurisdictionaldispute to which all necessary parties were bound.The Carpenters further contends that it is not boundto the Joint Board because of its current position of"non-compliance" with Joint Board determinations.The Masons contends that the Board has nojurisdiction over the matter as Winn-Senter and theCarpenters are bound to the Joint Board by virtue oftheir current contract,which it argues was notcanceled by any change in the composition of theJoint Board. The Masons also argues that, althoughnot a party to any contract calling for submission tothe Joint Board, it has effectively agreed to be boundby virtue of having submitted the dispute to the JointBoard.D.Applicability of the StatuteBefore the Board may proceed to the determinationof a dispute pursuant to Section 10(k) of the Act, itmust be satisfied that the parties have not agreed uponmethods for the voluntary adjustment of the dispute.For the reasons stated below, we find it unnecessaryto pass upon the merits with respect to a proper awardof the disputed work because from the record itappears that all the parties involved in the instantproceeding agreed to be bound by a determination ofthe Joint Board.The Joint Board, which was in existence when the1966 contract between Winn-Senter and the Carpen-terswas executed, had been created by agreementbetween the Building and Construction TradesDepartment,AFL-CIO, the Associated GeneralContractors of America, herein called AGC, and eightspecialty contractors' associations. In 1968,AGCgave notice of its intent to terminate that agreementand, on September 30, 1969, the agreement wasterminated and the Joint Board expired. Thereafter,on October 31, 1969, an interim agreement wasentered into between the Building and ConstructionTrades Department, AFL-CIO, and certain contrac-tors'associations to handle jurisdictional disputesthrough Joint Board procedures until February 28,1970. Subsequently, on April 3, 1970, a new JointBoard was established by agreement between theBuildingand Construction TradesDepartment,AFL-CIO, and "Participating Contractors' Employ-ers' Associations."We find that the conduct of Winn-Senter and theCarpenters, in failing to delete the Joint Boardprovision in their contract on December 1, 1969, at atime subsequent to the demise of the Joint Board onSeptember 30, 1969, and'while an interim Joint Boardagreementwas in existence, had the effect ofreaffirming their prior commitment and indicatingthey intended to be bound by decisions of the interimJoint Board and any other more formal structurewhich thereafter arose.We further find that the Joint Board provision in theagreement between Winn-Senter and the Carpenters,together with the Masons effective agreement to bebound to the Joint Board by virtue of havingsubmitted the instant dispute to the Joint Board,establishes an agreed-upon method for voluntaryadjustment of the jurisdictional dispute involved inthis proceeding.Accordingly, we shall quash the notice of hearingissued herein.ORDERIt is hereby ordered that the notice of hearing issuedin this proceeding be, and it hereby is, quashed.